UNCLASSIFIEDIIFOR PUBLIC RELEASE


                                                                                     FILED INITH THE


                            UNITED STATES DISTRICT COURT
                                                                               ,..C O m : T Y OFFICER
                                                                               ,-,SO.
                                                                                DATE:'"
                                                                                         ~n             .
                            FOR THE DISTRICT OF COLUMBIA

                                            )
HASSAN MOHAMMED ALI                         )
BIN ATTASH,                                 )
                                            )
              Petitioner,                   )
                                            )
       v.                                   )              Civil No. 05-1592 (RCL)
                                            )
BARACK OBAMA, et al.,                       )

                                            )

              Respondents.                  )

                                            )


                                            ORDER

       Now before the Court is respondents' Unopposed Motion [229] for Leave to Provide a

Substitute for Certain Documents. The subject of this motion is a collection of documents,

discovered during respondents' search of reasonably available information indicating that one of



                      Upon consideration of this motion, it is hereby

       ORDERED that respondents may provide the Declaration of Counsel attached to

respondents' Motion [229] as a substitute for those _Documents that are neither

exculpatory nor otherwise responsive to the Court's discovery orders in this c a s e _




                                                           ~c.~

                                                           Chie udge Royce C. Lamberth
                                                           United States District Judge




                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE